Citation Nr: 0701642	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  97-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to rating in excess of 10 percent for 
service-connected lumbosacral strain with degenerative disc 
disease, L4-5, prior to June 17, 2005.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected lumbosacral strain with degenerative disc 
disease, L4-5, from June 17, 2005.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and J.L.



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands of April 2000 and May 2005.  
This matter was originally on appeal from a February 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

In August 1999, the veteran testified at a videoconference 
hearing before a Veterans Law Judge; a transcript of that 
hearing is of record.  The Veterans Law Judge before whom the 
veteran testified is no longer employed by the Board.  The 
veteran has declined an additional hearing before another 
Veterans Law Judge.

In the February 1997 rating decision, the RO affirmed a 10 
percent evaluation for the veteran's service-connected 
lumbosacral strain.  In a rating decision dated in August 
2006, the RO granted an increased rating of 20 percent for 
lumbosacral strain with degenerative disc disease, effective 
June 17, 2005.  In that rating decision, the RO also granted 
service connection for left and right lumbar radiculopathy 
and assigned 10 percent evaluations, effective June 17, 2005, 
for each.  The ratings for lumbosacral strain with 
degenerative disc disease, both prior to and beginning June 
17, 2005, are the subject of the current appeal.  


FINDINGS OF FACT

1.  As relevant to the schedule for rating spine disabilities 
in effect prior to September 2002, the medical evidence shows 
that prior to June 17, 2005, the veteran's low back 
disability was not productive of muscle spasm or moderate 
limitation of motion.  

2.  As relevant to the schedule for rating spine disabilities 
in effect prior to September 2003, the medical evidence does 
not show that prior to June 17, 2005, the veteran's low back 
disability was productive of forward flexion limited to less 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine to be less than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

3.  As relevant to the schedule for rating spine disabilities 
prior to September 2002, the medical evidence fails to show 
that from June 17, 2005, the veteran's low back disability is 
productive of listing of the whole spine to the opposite 
side, abnormal mobility on forced motion, severe limitation 
of motion, fracture of vertebra, or ankylosis of the 
thoracolumbar spine.

4.  As relevant to the schedule for rating spine disabilities 
from September 2003, the medical evidence shows that from 
June 17, 2005, forward flexion of the thoracolumbar spine was 
to 50 degrees and that there was no ankylosis of the entire 
thoracolumbar spine.   

5.  The competent medical evidence does not show that the 
veteran has intervertebral disc syndrome marked by recurrent 
attacks or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Prior to June 17, 2005, the criteria for a disability 
rating in excess of 10 percent for service-connected 
lumbosacral strain have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59 
(2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5295 (2002), 
5295, 5293 (2003), 5237, 5243 (2006).  

2.  Beginning June 17, 2005, the criteria for a disability 
rating in excess of 20 percent for service-connected 
lumbosacral strain have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59 
(2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5295 (2002), 
5295, 5293 (2003), 5237, 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remands

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in March 2003, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to a higher rating for his service-
connected lumbosacral strain.  The RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any relevant evidence in 
his possession.  Quartuccio, 16 Vet. App. at 187.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

The Board recognizes that the veteran may not have received 
fully satisfactory notice under the VCAA prior to the 
original decision on appeal as required by Pelegrini II, but 
finds that such a violation has resulted in no prejudice.  In 
the instant appeal, the initial unfavorable rating decision 
was rendered prior to the enactment of the VCAA; therefore, 
it was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  Nevertheless, the RO reconsidered the 
case and issued an SSOC in January 2005, after issuance of 
the March 2003 notice.  After the RO provided the appropriate 
notice pursuant to Dingess/Hartman in March 2006, the RO 
again reconsidered the claim and issued an SSOC, dated in 
August 2006.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

The Board also finds that the duty to assist has been 
satisfied.  In response to the Board's April 2000 remand, the 
RO scheduled the veteran for a VA spine examination in 
December 2004, but the veteran failed to report to that 
examination.  Over concern that the veteran was not provided 
proper notice of the VA examination, the Board, in a remand 
dated in May 2005, directed the RO to schedule the veteran 
for another VA examination.  The record shows that the 
examination was conducted in June 2005.  The veteran was also 
provided with the opportunity to present testimony at his 
videoconference hearing in August 1999.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.


Evidence

Service medical records show that the veteran received 
treatment for low back pain numerous times in 1966 for an 
injury sustained during airborne training in November 1965.

In a VA spine examination report, dated in January 1997, the 
veteran's complaints of low back pain with radiation to the 
bilateral hips are noted.  Physical examination revealed 
forward flexion to 30 degrees, extension to 20 degrees, 
lateral bending to 40 degrees bilaterally, and lateral 
rotation to 45 degrees bilaterally.  The examiner noted the 
presence of 3/5 Waddell's signs.  Neurological examinations, 
including deep tendon reflexes, stretch signs, motor and 
sensory examinations were normal.  X-rays of the lumbar spine 
showed lumbar spondylosis, particularly at the lower lumbar 
spine levels, L4-5, L5-S1.  

The examiner's assessment was mechanical back pain with 
degenerative disc disease and lumbar spondylosis.  The 
veteran did have some abnormal pain responses evidenced by 
his 3/5 Waddell's signs.  The examiner indicated that in no 
way would he attribute the veteran's current back problems to 
his isolated injury while in the service, but instead more to 
accumulative degenerative changes typical of the aging 
population.  

Treatment records from VAMC Augusta, Georgia, dated in 
October 1995 through May 2006, showed that the veteran 
complained on chronic back pain on numerous occasions and 
received conservative treatment.

In a spine VA examination report, dated in June 2005, it was 
noted that the veteran's claims file had been reviewed.  The 
examiner noted the history of the veteran's back pain and 
injuries (as reported by the veteran).  The veteran also 
reported sustaining a work-related injury in 1978 to his 
thoracic spine, and that he has not had a job since that 
time.  

The veteran told the examiner that he was unable to get a 
full night of sleep because of his back pain and that he 
spent most of his time in bed.  He also reported that the 
pain was constant and that he had flare-ups associated with 
extended standing, walking, and sitting.

On physical examination, range of motion in the lumbar spine 
consisted of flexion to 50 degrees and extension to 10 
degrees with grimacing during the entire range of motion.  
The veteran was tender to palpation throughout his lumbar 
distribution and had associated paraspinal spasms in the 
lumbar region.  The veteran stated that repetitive motions 
caused pain and that he was worried that he would pass out if 
he performed repetitive motions.  With this in mind, the 
examiner elected not to perform a repetitive motion 
examination.  He then stated "[of] note, on evaluation of 
his gait he is able to walk independently, without any 
assistance."  Dr. M.S. also noted that the veteran was able 
to arise from a seated position to the examination table.

The veteran had a positive straight leg test bilaterally with 
stretch signs bilaterally.  Motor examination revealed 5/5 
strength in the lower extremities bilaterally.  Sensation to 
light touch was intact bilaterally and the veteran had 
negative clonus.  The veteran had symmetric bilateral deep 
tendon reflexes without any discrepancy or abnormality.  
Babinski's signs were negative bilaterally.

The examiner summed up his assessment as a chronic lumbar 
strain with degenerative disc disease according to previous 
medical records.  The examiner stated that he would obtain x-
rays and a magnetic resonance imaging (MRI) for further 
evaluation.  Regarding causation of the symptoms, it was the 
opinion of Dr. M.S. that the symptoms the veteran related to 
his thoracolumbar spine were at least as likely as not 
related to his lumbar strain he sustained while in the 
service and were at least as likely as not exacerbated by his 
fall off of the truck in 1978.

In an addendum to the June 2005 VA examination report, dated 
in June 2005, the examiner reported that x-rays demonstrated 
no obvious fracture or subluxation.  There was some chronic 
loss of vertebral body height at the L5 level evidenced for 
decreasing disc space at L4-L5 and L5 with endplate sclerosis 
and spondylosis present at the same levels.  Osteophytosis 
was noted anteriorly throughout the remainder of the lumbar 
spine and suggestion of facet joint disease at L5-S1.  There 
was normal alignment present and the impression per the 
radiologist was lumbar degenerative changes.  

In an addendum to the June 2005 VA examination report, dated 
in July 2005, thew examiner noted that the veteran used a 
cane to assist in ambulating and had no history of back 
surgery.  With regard to the degrees of range of motion, side 
to side flexion and rotation, the veteran was unable to 
perform these motions secondary to pain as evidenced by 
grimacing and groaning during the examination.  Regarding the 
MRI report, the veteran was scheduled for an MRI but failed 
to report.   

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where entitlement to compensation already has been 
established, as is the case here, and an increase in the 
disability rating is at issue, it is generally the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994)

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).  

The veteran filed the increased rating claim in September 
1995.  During the course of this appeal, the regulations 
controlling low back disabilities were amended twice.  First, 
the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  Second, the rating criteria 
for all other spine disabilities were changed, effective 
September 26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004-2005)).  The 
amended rating criteria for intervertebral disc syndrome were 
subsumed in the aforementioned amended rating schedule for 
all other spine disabilities.  

When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The SOC shows that the RO considered 
the veteran's low back disability under the old and new 
rating criteria.  

The veteran's service-connected lumbosacral strain with 
degenerative disc disease, L4-5, is currently rated pursuant 
to Diagnostic Code 5237-5243 under the new criteria as 10 
percent disabling prior to June 17, 2005, and as 20 percent 
disabling from June 17, 2005.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237-5243 (2006).  Hyphenated diagnostic codes, such as 
those employed here, are used when a rating pursuant to one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2006).  

In evaluating the veteran's service-connected lumbosacral 
strain with degenerative disc disease, the Board first 
considers the old criteria.  Under the rating criteria in 
effect prior to September 23, 2002, a higher rating of 40 
percent is warranted for severe lumbosacral strain with 
listing of the whole spine opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. 
§ 4.72, Diagnostic Code 5295 (2002).  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.  

The competent medical evidence fails to show that the old 
criteria for a 20 percent rating for lumbosacral strain have 
been met prior to June 17, 2005.  Neither VAMC treatment 
records prior to that date nor the VA examination report of 
January 1997 note any objective findings of muscle spasm.  
The competent medical evidence also fails to show that the 
old criteria for a 40 percent rating for lumbosacral strain 
have been met beginning June 17, 2005.  The clinical findings 
reported in the June 2005 VA examination report do not show 
that the veteran's low back disability is productive of 
listing of the whole spine to the opposite side.  At that 
examination, the veteran did not demonstrate marked 
limitation of forward bending in the standing position, but 
instead was able to flex to 50 degrees.  The veteran's low 
back disability also does not produce abnormal mobility on 
forced motion.  The VAMC treatment records do not include any 
clinical findings inconsistent with those reported in the 
June 2005 VA examination report.    

Under the old criteria, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severe with recurring 
attacks with intermittent relief.  38 C.F.R. 
§ 4.72, Diagnostic Code 5293 (2001).  A 20 percent rating is 
warranted when the condition is moderate with recurring 
attacks.  Id.    

Here, the evidence fails to show the presence of symptoms 
associated with a 20 percent rating for intervertebral disc 
syndrome prior to June 17, 2005, or a 40 percent rating 
beginning June 17, 2005 under the old criteria.  Prior to 
June 17, 2005, the evidence failed to link the veteran's 
complained of symptoms to his service-connected lower back 
disability.  There is no basis for the higher rating prior to 
that date.  For the period beginning June 17, 2005, although 
the veteran complains of flare-ups, the evidence does not 
show that he suffers from severe symptoms.  First, the Board 
has considered that the veteran has not seen an orthopedic 
surgeon or neurosurgeon for his back pain.  It is not likely 
that the veteran would have failed to seek more aggressive 
treatment if in fact his condition was "severe."  Second, 
the Board has considered that the veteran failed to report to 
his scheduled MRI.  Without having undergone this test, the 
Board is left with limited evidence upon which to evaluate 
his condition.  

As for other potentially applicable diagnostic codes of the 
old schedule, the medical evidence does not support ratings 
higher than those currently assigned prior to, or beginning, 
June 17, 2005. 

Under the old schedule, a rating of 40 percent is warranted 
for severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.72, Diagnostic Code 5292 (2002).  A rating of 20 
percent is warranted for moderate limitation of motion of the 
lumbar spine.  The words "severe" and "moderate" in 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002), are not defined 
in the old regulations, but guidance can be obtained from the 
amended regulations.  The current definition of normal range 
of motion for the spine is based on medical guidelines in 
existence since 1984; therefore, the Board will apply the 
current ranges of motion to rating spine disabilities under 
the old criteria.  Normal flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Note (2) (2006).  

Although the evidence shows limited motion of the lumbar 
spine, such limitation does not warrant a higher rating.  For 
the period prior to June 17, 2005, the Board finds relevant 
that the doctor who examined the veteran in January 1997 
considered the veteran's pain responses to be "abnormal" as 
evidenced by his 3/5 Waddell's signs, and opined that the 
veteran's current back problems were due to accumulative 
degenerative changes typical of the aging population rather 
than to his isolated injury while in the service.  For the 
period beginning June 17, 2005, the Board does not find that 
the ranges of motion of the lumbar spine reported in the June 
2005 VA examination report warrant a 40 percent rating.  Of 
particular importance, the Board notes that after the VA 
examiner reported the veteran's ranges of motion, he noted 
that the veteran was able to walk independently without any 
assistance and was able to arise from a seated position to 
the examination table.  The Board finds that based on what 
was reported in the June 2005 VA examination report, 
"severe" limitation of motion has not been shown.
 
The Board now considers the amended criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
and for all other spine disabilities, effective September 26, 
2003.  Pursuant to the amended criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) will be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Under Diagnostic Code 5293, if there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective from Sept. 23, 2002).  

Note (1) provides that for purposes of evaluation under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Note (2) 
provides that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurological disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurological diagnostic code or codes.  Id.

The evidence fails to show that a higher rating is warranted 
for intervertebral disc syndrome under the criteria in effect 
September 23, 2002 for the period prior to, or beginning June 
17, 2005.  Although the veteran claims that he must spend up 
to 20 hours in bed on a daily basis because of his back 
disability, there is no evidence that bed rest has been 
prescribed by a physician.  The VA examination reports and 
the VAMC treatment records are negative for any statement 
from a physician indicating that bed rest was required.  A 
higher rating on this basis has not been shown.  

Regarding chronic orthopedic and neurologic manifestations, 
as noted above the veteran is entitled to no more than a 10 
percent rating for lumbosacral strain prior to June 17, 2005, 
and no more than a 20 percent rating thereafter under the 
pre-September 26, 2003 criteria.  A higher rating is also not 
warranted for neurologic manifestations.  Prior to June 17, 
2005, the medical evidence did not attribute these symptoms 
to a service-connected disability.  For the period beginning 
June 17, 2005, separate ratings are already assigned for left 
and right lumbar radiculopathy, and the veteran has not taken 
issue with the evaluations assigned.  

The Board now considers the veteran's service-connected low 
back disability under the criteria as amended in August 2003, 
effective September 26, 2003.  Under the new criteria, all 
disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  Under that 
rating formula, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, General Rating Formula, (2006).  

A 40 percent rating requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  

Under the amended schedule, any associated neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2006).        

Under the new criteria, intervertebral disc syndrome is to be 
evaluated under either the General Rating Formula or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (6) (2006).  The 
Formula for Rating  Intervertebral Disc Syndrome Based on 
Incapacitating Episodes under the new criteria is the same as 
that applicable under the old Diagnostic Code 5293.  As 
explained above, the veteran is not entitled to higher 
ratings for the period prior to or beginning June 17, 2005 
under this criteria.  

The General Rating Formula also does not provide for higher 
ratings than those already assigned prior to or beginning 
June 17, 2005.  Again, for the period prior to June 17, 2005, 
the medical evidence did not link the veteran's then current 
back problems to his service-connected disability.  Beginning 
June 17, 2005, the evidence does not show that forward 
flexion of the thoracolumbar spine was 30 degrees or less.  
To the contrary, the medical evidence showed forward flexion 
to be to 50 degrees.  Finally, the evidence is also negative 
for any findings of ankylosis of the entire thoracolumbar 
spine.  As such, the criteria for a rating in excess of 20 
percent for a lumbar spine disability have not been shown.

The Board has considered whether a higher rating for the 
veteran's lumbosacral strain is warranted on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Here, while 
the veteran has complained of pain on motion and repeated 
motion, an increased rating is not warranted for this 
symptomatology - based on Deluca and 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Board notes that pain has been taken into account 
in assigning the percentage evaluation for this disorder.  

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  A rating in excess of 10 percent for service-connected 
lumbosacral strain with degenerative disc disease, L4-5, 
prior to June 17, 2005, is denied.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected lumbosacral strain with degenerative disc 
disease, L4-5, from June 17, 2005, is denied.



____________________________________________
J. A. Markey
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


